                                                                SO ORDERED.


                                                                Dated: August 25, 2021


1

2
                                                                Eddward P. Ballinger Jr., Bankruptcy Judge
3                                                               _________________________________


4

5

6                       IN THE UNITED STATES BANKRUPTCY COURT
7                                    DISTRICT OF ARIZONA
8     In Re:                                     ) Case No. 2:10-bk-03766-EPB
                                                 )
9                                                ) Chapter 7
      RANDY J. THOMAS
      DEBRA L. THOMAS,                           )
10                                               )
                                                 ) ORDER FOR PAYMENT OF
11                                               ) UNCLAIMED FUNDS TO U.S.
                                                 ) BANKRUPTCY COURT
12                                               )
                             Debtors.
                                                 )
13                                               )
                                                 )
14                                               )
      __________________________________
15

16
             Upon the Application for Order for Payment of Unclaimed Funds to the United

17
     States Bankruptcy Court and good cause appearing,

18
             IT IS HEREBY ORDERED that the Trustee pay over the amount of $11,394.03

19
     the Clerk of the Court pursuant to Bankruptcy Rule 3010 and §347 of the Bankruptcy
     Code.
20

21

22                                      DATED AND SIGNED ABOVE

23

24

25




                                                1
     Case 2:10-bk-03766-EPB      Doc 26 Filed 08/25/21 Entered 08/25/21 10:59:27           Desc
                                 Main Document     Page 1 of 1
